Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL ACTION is in response to Applicant’s amendments of 16 February 2021. Claims 1-17 and 19-23 are pending and have been considered as follows. Claim 18 is cancelled. 
Response to Arguments
	Applicant’s arguments with respect to Claim objections to claims 7-9, 11, 16, 18, 19 and 23 as set forth in the office action of 04 December 2020 have been considered and are persuasive. Therefore, Claim objections to claims 7-9, 11, 16, 18, 19 and 23 as set forth in the office action of 04 December 2020 have been withdrawn.
	The Examiner notes that Applicant did not argue against the claim interpretation under 35 USC 112(f), as such the Examiner assumes that Applicant does not disagree with such interpretation. However, the Examiner has repeated the interpretation under 35 USC 112(f) herein for the sake of completeness.
	Applicant’s arguments with respect to rejection of claims 1-7 and 9-23 under 35 USC 112(b) as set forth in the office action of 04 December 2020 have been considered and are persuasive. Therefore, rejection of claims 1-7 and 9-23 under 35 USC 112(b) as set forth in the office action of 04 December 2020 have been withdrawn.
	Applicant’s arguments with respect to rejection of claim 8 under 35 USC 112(b) as set forth in the office action of 04 December 2020 have been considered and are NOT persuasive. Neither amendments nor arguments/clarification have been 
Applicant’s arguments with respect to rejection of claims 17-23 under 35 USC 101 as set forth in the office action of 04 December 2020 have been considered and are persuasive. Therefore, rejection of claims 17-23 under 35 USC 101 as set forth in the office action of 04 December 2020 have been withdrawn.
Applicant’s arguments with respect to rejection of claims 1-23 under 35 USC 102 and 103 as set forth in the office action of 04 December 2020 have been considered and are NOT persuasive. Specifically, Applicant argues:
In rejecting claim 12, the Action cited to various disclosures of Anderson as teaching each and every recitation of the claim. Anderson is directed to an integrated framework for vehicle operator assistance based on a trajectory and threat assessment. See e.g., its title. As illustrated e.g., by Figure 4, and correspondingly described in para [0051]-[0053], under Anderson, an optimal set of control inputs and corresponding vehicle trajectory is generated by forward simulation, step 402. Considerations 402a for this step include, for example, (but are not limited to) the vehicle dynamics, current state of the vehicle and environment, terrain and environmental disturbances, available actuation, trajectory objectives, safety limits, and driver inputs. Para [0051]. Then, predicted threat to the vehicle is assessed, step 404. Based on the threat to the vehicle assessed, "control authority gains" is calculated, step 406, and "scaled control for a current time" is implemented,, step 408. However, there is no disclosure that explicitly or inherently teach the concept of "safe driving policies specifying a plurality of unsafe driving behaviors," and that "sensor data" of the vehicle are to be analyzed to determine any of these "safe driving policies specifying a plurality of unsafe driving behaviors" are being violated. And based on the result of the analysis, "auto piloting" is to be invoked to "incrementally bring the vehicle back into safe operation, where the safe driving policies are not violated." Accordingly, Anderson fails to explicitly or inherently teach each and every recitation of claim 12. Thus, claim 12 is believed to be patentable over Anderson under § 102.

Examiner’s Response:
The Examiner has carefully considered Applicant’s arguments and respectfully disagrees. Applicant argues that  “there is no disclosure that explicitly or inherently teach the concept of "safe driving policies specifying a plurality of unsafe driving behaviors," and that "sensor data" of the vehicle are to be analyzed to determine any of these "safe driving policies specifying a plurality of unsafe driving behaviors" are being violated. And based on the result of the analysis, "auto piloting" is to be invoked to "incrementally bring the vehicle back into safe operation, where the safe driving policies are not violated." The Examiner respectfully 
[0034] ... A model of the device with a model of the environment and the current state of the device and the environment are used to iteratively generate a sequence of optimal device control inputs that, when applied to a model of the device, generate an optimal device trajectory through a constraint-bounded corridor or region within the state space. This optimal trajectory and the sequence of device control inputs that generates it is used to generate a threat assessment metric. An appropriate type and level of operator assistance is generated based on this threat assessment...
[0036] … these inventions base threat assessment and operator assistance decisions on dynamic properties and known constraints inherent to the vehicle and the environment. These inventions warn of deviation from a physically-constrained and dynamically-feasible region in N space (that includes a two-dimensional corridor in physical space) ... predictively simulating the vehicle dynamics over a time horizon, which may be finite or infinite, its threat assessment and intervention operations explicitly and pre-emptively consider the combined effects of vehicle dynamics, stability constraints, and terrain interaction on maneuver severity.
[0041] … avoid accidents by utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort to avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat.
[0042] … operate only during instances of significant threat: it should give a driver full control of the vehicle in low threat situations but apply appropriate levels of computer-controlled actuator effort during high threat situations … system should be as unobtrusive to the driver as possible (i.e. it should intervene only as much as is minimally required to avoid an impending accident).
[0044] … a model 114 of the device, in this case, a vehicle, and the vehicle's current state, including the position. It generates an optimal vehicle trajectory from the current position through a time horizon. The trajectory is optimal with respect to a pre-defined, configurable set of criteria. It also generates a corresponding optimal set of control input commands necessary to execute an optimal trajectory within the corridor and ensure that the vehicle 102 operates within safe driving limits (defined by a constraint-bounded region in the state space). The environment model can be based on a priori known information (e.g. from maps) and/or information gathered by real time sensors, such as on-vehicle sensors 104 (e.g. cameras and laser rangefinders, vehicle to vehicle (V2V sensors), and can include information 106 related to the environmental and potential environmental hazards, such as position of road edges, lane boundaries, holes, slopes, static obstacles (e.g. trees, road-side signs), and dynamic obstacles (e.g. other vehicles, pedestrians)…
[0046] At successive discrete sampling instants, the predicted vehicle trajectory and predicted control inputs are analyzed by a threat assessor 108 to quantify the threat to the vehicle by computing a configurable metric, such as the maximum lateral acceleration, sideslip angle, or roll angle over the trajectory, the minimum proximity to obstacles, or other metrics ... Threat may be more formally considered to be a hierarchical combination of obstacle avoidance, stability-critical states, inputs, etc, based on a model of the vehicle.
indicating that the predicted vehicle trajectory will near a pre-defined critical vehicle state(s) (such as spatial location, lateral acceleration, or tire friction saturation), the control system begins to assume control authority to preempt an unsafe maneuver. As the threat metric decreases, the controller's authority phases out. In this manner, the system can be said to be both predictive and semi-autonomous.
[0049] Note that in extreme cases, when the driver does not perform an appropriate corrective action, it is conceivable that a required hazard avoidance maneuver will reach vehicle handling limits. To account for such scenarios, the intervention law can be designed such that it assumes full authority by the time the predicted safe trajectory reaches the limit of any pre-defined critical vehicle states. This corresponds to a situation where only an optimal set of inputs would result in a safe vehicle trajectory.
[0050] … an obstacle avoidance scenario illustrating different stages of intervention for an inattentive driver. Initially, the host automobile 302 is at location 1. No obstacles are in view, and the optimal predicted trajectory is a straight path. The predicted threat is at a low level, indicated by the vertical line designated 1, near to the left hand side, which represents low threat. As the vehicle 302 advances along the roadway to the location 2, it comes nearer to a truck 304, whose velocity is either zero, or much less than that of the host vehicle 302. The sensors sense the proximity of the obstacle vehicle 304, and generate a threat metric that is larger, as at the vertical line designated 2, near the right hand limit of the threat scale. The optimal predicted trajectory assumes a curved shape, to avoid the obstacle 304. Simultaneously, the level of intervention K, increases (as shown by each of the three different intervention laws) so that, in a semi-autonomous system, the controller would take more and more control, the nearer to the obstacle the host vehicle 302 comes…
[0053] … characteristics of the optimal path and associated control input, safety limits and driver inputs...
[0055] … system response when a driver fails to navigate a curve in the road ... The trajectory that the driver would have followed without assistance is shown dashed. Note that it leaves the roadway. With assistance, it is shown solid black and remains within the roadway. Note that here, K represents proportion of control authority given to the autonomous system, with the driver allowed the remaining (1-K) ... The lower graph, FIG. 5 c, shows the control authority given to the autonomous system, in this case, steering, with the degree varying with distance (x) along the horizontal scale.’
[0057] … system response when a driver fails to anticipate/avoid an obstacle … K represents the proportion of control authority given to autonomous system … steering of the driver and the autonomous system.
[0058] Significant advantages stem from the predictive nature of this solution. In addition to considering past and current vehicle and driver actions to assess threat and determine control authority, the solution generated by the present inventions predicts a future vehicle trajectory and associated threat, and uses this prediction to schedule control authority.
[0062] Gauging threat, using metrics based on predicted vehicle state evolution within a region/corridor is novel. This includes threat assessment based on a trajectory that remains within that corridor, along with semi-autonomous control necessary to keep the vehicle within the safe corridor … use a region or corridor of safe travel to characterize the trajectory. By corridor, it is generally meant a portion of physical space, such as the width of a roadway, or a in conjunction with a human operator, as well as replace.
[0069] Considerations … include, but are not limited to known physical limits on vehicle dynamics (e.g. friction saturation limits, rollover thresholds, etc), desired intervention characteristics, operator performance and operator preference.
[0072] … generating an optimal path, through using 808 the threat assessment to initiate a threat response, such as to take some action, if need be, is conducted at each iteration of the Model Predictive Control operation, which repeats at a frequency tailored to the particular process under control ...
[0078] … uses sensor information (and corresponding corridor boundaries) to generate controller inputs also enables generation of a metric for analyzing the threat posed to the device by a given scenario ... it is based solely on known or approximated physical limits of the environment and a (generally very accurate) model of the vehicle.
[0117] … utilizing sensory information related to the vehicle surroundings and a prediction of a safe vehicle trajectory through those surroundings to exert appropriate actuator effort and avoid impending accidents. Sensory information would include data related to nearby vehicles, pedestrians, road edges, and other salient features to assess accident threat … operate only during instances of significant threat: giving the driver full control of the vehicle in low threat situations but applying appropriate levels of computer-controlled actuator effort during high threat situations.


	As shown from at least the paragraphs recited above (emphasis added) from Anderson, Anderson discloses the concept of "safe driving policies specifying a plurality of unsafe driving behaviors," and that "sensor data" of the vehicle are to be analyzed to determine any of these "safe driving policies specifying a plurality of unsafe driving behaviors" are being violated. And based on the result of the analysis, "auto piloting" is to be invoked to "incrementally bring the vehicle back into safe operation, where the safe driving policies are not violated” (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder “autopilot engine” in claim 1; “mitigation unit” in claims 1, 6 and 7; “analysis unit” in claims 1 and 10 and “safety policy storage unit” in claim 9. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 and 19-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 

	Claims 1, 10, 12, 15, 17 and 22 are indefinite because of the recited limitation “the safe driving policies” (note: multiple instances in claim 10). It is unclear to the Examiner if this is meant to refer back to “the plurality of safe driving policies” or different safe driving policies.  For purposes of examination, the Examiner is interpreting this to be “The plurality of safe driving policies. 

Claim 8 recites the limitation “the current assessment of the current potentiality”. There are insufficient antecedent basis for both limitations in this claim. Previously, claim 7 recites “a current assessment of a driver assistance system having the autopilot engine and the mitigation unit, with respect to a current potential of the vehicle being manually operated into the emergency situation”. Therefore, it is unclear 

	Claim 20 is indefinite because of the recited limitation “the plurality of operational guardrails” in line 2. This limitation lacks sufficient antecedent basis.  The Examiner notes that in claim 17 the limitation “one or more operational guardrails” is recited not “a plurality of operational guardrails”.   Examiner suggests amending “the plurality of operational guardrails” to instead recite “the one or more operational guardrails”. Examiner advises the Applicant to also amend “the plurality of operational guardrails” in lines 4-5 of claim 20 to also recite “the one or more operational guardrails” to avoid future 112(b) issues.

	Claim 21 is indefinite because of the recited limitation “sensor data” in line 3. It is unclear, to the Examiner, whether Applicant is referring back to the same sensor data previously recited or not. 

	Claims 2-7, 9, 11, 13, 14, 16, 19 and 23 are rejected as being dependent upon a rejected claim. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20120083947A1) in view of Zhu (US20190071091A1).
Regarding claim 1, Anderson discloses an apparatus for computer-assisted driving (CAD) (see at least abstract, Figure 1, Figure 11 and [0033]), comprising: an autopilot engine disposed in a vehicle to be conditionally activated to automatically pilot the vehicle from being manually operated unsafely into an emergency situation (see at least Figure 1, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]); a mitigation unit disposed in the vehicle and coupled to the autopilot engine to conditionally activate the autopilot engine (see at least Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]), wherein to conditionally activate the autopilot engine includes to activate the autopilot engine in response to an analysis (see at least Figure 1, Figure 2, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and an analysis unit disposed in the vehicle and coupled to the mitigation unit to analyze whether a plurality of sensor data of the vehicle indicate the vehicle is being manually operated unsafely in violation of a plurality of safe driving policies specifying a plurality of unsafe driving behaviors (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), and in response to a determination of a violation of one or more of the plurality of safe driving policies, generate the analysis result indicative of the vehicle being potentially operated into the emergency situation manually (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]); wherein to automatically pilot the vehicle from being manually operated into the emergency situation includes to automatically pilot the vehicle for a period of time in view of a plurality of operational guardrails determined in real time to incrementally bring the vehicle back into safe operation where the safe driving policies are not violated (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose operational 
Zhu teaches operational guardrails determined for a plurality of timing windows (see at least [0028]-[0030], [0040], [0041] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Zhu wherein operational guardrails are determined for a plurality of timing windows since they are both directed to driver assistance systems and use of Zhu would increase safety and reliability. 

Regarding claim 2, Anderson as modified by Zhu discloses wherein to automatically pilot the vehicle for the period of time in view of the plurality of operational guardrails includes to determine in real time one or more of the plurality of operational guardrails (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose determine the one or more operational guardrails for each of the plurality of timing windows. Zhu is used to expedite prosecution.
(see at least [0028]-[0030], [0040], [0041] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Zhu to determine the one or more of the plurality of operational guardrails for each of the plurality of timing windows since they are both directed to driver assistance systems and use of Zhu would increase safety and reliability. 

Regarding claim 3, Anderson as modified by Zhu discloses wherein to determine in real time the one or more of the plurality of operational guardrails for one of the plurality of timing windows includes to determine in real time the one or more of the plurality of operational guardrails, based at least in part on dynamics of the vehicle determined in real time (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose determine the one or more of the plurality of operational guardrails for the particular timing window. Zhu is used to expedite prosecution.
Zhu teaches determine the one or more of the plurality of operational guardrails for the particular timing window (see at least [0028]-[0030], [0040], [0041] and [0052]).


Regarding claim 4, Anderson as modified by Zhu discloses wherein the dynamics of the vehicle determined in real time includes various parameters and vectors thereof (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 5, Anderson as modified by Zhu discloses wherein to automatically pilot the vehicle for the period of time in view of the plurality of operational guardrails further includes to issue commands to a device control unit (DCU) of the (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose the plurality operational guardrails determined for the plurality of timing windows. Zhu is used to expedite prosecution.
Zhu teaches the plurality operational guardrails determined for the plurality of timing windows (see at least [0028]-[0030], [0040], [0041] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Zhu wherein the plurality operational guardrails are determined for the plurality of timing windows since they are both directed to driver assistance systems and use of Zhu would increase safety and reliability.

Regarding claim 6, Anderson as modified by Zhu discloses wherein the mitigation unit is to further counter, disengage or disable manual operation of the vehicle (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]), including to counter, disengage or disable one or more of manual steering, acceleration or braking of the vehicle (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 7, Anderson as modified by Zhu discloses wherein the mitigation unit is to further provide one or more audio or visual alerts to a driver of the vehicle about a current assessment of a driver assistance system having the autopilot engine and the mitigation unit, with respect to a current potential of the vehicle being manually operated into the emergency situation (see at least Anderson abstract, Figure 1, Figure 11, [0050], [0065], [0070], [0079], [0107], [0109] and [0113]).

Regarding claim 9, Anderson as modified by Zhu discloses a safety policy storage unit disposed in the vehicle and coupled to the analysis unit to store the plurality of safe driving policies specifying the plurality of unsafe driving behaviors (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0036], [0037], , [0041]-[0045], [0052] [0062], [0063], [0069], [0078] and [0123]).

Regarding claim 10, Anderson as modified by Zhu discloses wherein to analyze whether the sensor data indicate the vehicle is being manually operated unsafely in violation of the safe driving policies, the analysis unit is arranged to determine dynamics of the vehicle real time, based at least in part on the sensor data (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0080]-[0092] and [0117]), and determine whether there are any violations of (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle, based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 11, Anderson as modified by Zhu discloses wherein the emergency situation includes a selected one of the vehicle being driven off a road, the vehicle being driven into another vehicle, or the vehicle being driven into a person or an object (see at least Anderson abstract, Figure 1, Figure 2, Figures 3b-8, Figure 9b, Figure 11, [0045], [0049], [0050], [0055]-[0057], [0058], [0117] and [0120]).

Regarding claim 12, Anderson discloses a method for computer-assisted driving (see at least abstract, Figure 1, Figure 11 and [0033]), comprising: analyzing, by a driving assistance subsystem (DAS) of a vehicle, a plurality of sensor data of the vehicle and determining a vehicle is being manually operated in violation of one or more of a (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), the plurality of safe driving policies specifying a plurality of unsafe driving behaviors (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]); automatic piloting, by the DAS, the vehicle for a period of time to prevent the vehicle from being operated manually into the emergency situation (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and countering, disengaging, or disabling, by the DAS, manual operation of the vehicle, while the vehicle is momentarily being automatically piloted (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]); wherein to automatically pilot the vehicle from being manually operated into the emergency situation includes to automatically pilot the vehicle for the period of time in view of a plurality of operational guardrails determined in real time to incrementally bring the vehicle back into safe operation, where the safe driving policies are not violated (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose operational guardrails determined for each of a plurality of timing windows. Zhu is used to expedite prosecution.
Zhu teaches operational guardrails determined for each of a plurality of timing windows (see at least [0028]-[0030], [0040], [0041] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Zhu wherein operational guardrails are determined for each of a plurality of timing windows since they are both directed to driver assistance systems and use of Zhu would increase safety and reliability. 

Regarding claim 13, Anderson as modified by Zhu discloses wherein countering, disengaging, or disabling comprises countering, disengaging, or disabling one or more of steering, accelerating or braking of the vehicle (see at least Anderson Figure 1, Figure 2, Figure 11, [0041]-[0043], [0047]-[0050], [0058], [0062], [0070]-[0072], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 14, Anderson as modified by Zhu discloses receiving, by the DAS, the sensor data from various sensors (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).

Regarding claim 15, Anderson as modified by Zhu discloses wherein analyzing comprises determining, by the DAS, dynamics of the vehicle determined in real time, based at least in part on the sensor data (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0080]-[0092] and [0117]), and determining whether there are any violations of the safe driving policies, based at least in part on the dynamics of the vehicle determined (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]); it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle determined in real time includes a current inertial vector of the vehicle, and a current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 16, Anderson as modified by Zhu discloses wherein the emergency situation includes a selected one of the vehicle being driven off a road, the vehicle being driven into another vehicle, or the vehicle being driven into a person or an  (see at least Anderson abstract, Figure 1, Figure 2, Figures 3b-8, Figure 9b, Figure 11, [0045], [0049], [0050], [0055]-[0057], [0058], [0117] and [0120]).

Regarding claim 17, Anderson discloses at least one non-transitory computer-readable medium (CRM) having instructions stored therein, to cause a driver assistance system (DAS) of a vehicle, in response to execution of the instructions by the DAS (see at least abstract, Figure 1, Figure 11, [0033], [0123] and [0124]), to: analyze a plurality of sensor data of the vehicle and determine the vehicle is being manually operated in violation of one or more of a plurality of safe driving policies, and therefore the vehicle is being potentially operated manually into an emergency situation (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]), the plurality of safe driving policies specifying a plurality of unsafe driving behaviors (see at least Figure 1, Figures 4-8, Figure 11, [0005], [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062], [0063], [0069]-[0072], [0074], [0076], [0078], [0117], [0120], [0123] and [0124]) determine one or more operational guardrails, based at least in part on dynamics of the vehicle determined in real time for a period of time (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]); and automatically pilot the vehicle for the time period, in view of the one or more operational guardrails determined, to incrementally bring the vehicle back into safe operation, where the safe driving policies are not violated, to deter the vehicle from being operated manually into the (see at least Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0053], [0055]-[0058], [0063], [0069]-[0072], [0076], [0078], [0117], [0120], [0123] and [0124]).
Anderson does disclose the importance of timing windows for steps and operations of his disclosure (see at least [0009], [0036], [0038], [0045], [0046], [0072], [0076] and [0080]); however, since he does not explicitly disclose operational guardrails determined for a plurality of timing windows of the time period. Zhu is used to expedite prosecution.
Zhu teaches operational guardrails determined for a plurality of timing windows of the time period (see at least [0028]-[0030], [0040], [0041] and [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Anderson to incorporate the teachings of Zhu wherein operational guardrails are determined for a plurality of timing windows of the time period since they are both directed to driver assistance systems and use of Zhu would increase safety and reliability.

Regarding claim 19, Anderson as modified by Zhu discloses wherein the DAS is further caused to determine in real time the dynamics of the vehicle including determining in real time (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]); wherein determination of the one or more operational guardrails is based at least in part on the dynamics of the vehicle (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]).
Even though Anderson does not explicitly state a current inertial vector of the vehicle, and a current motion vector of the vehicle; based on the sensors, dynamics of the vehicle and the vectors used in his disclosure (see at least Anderson Figure 1, Figure 4, Figure 8, Figure 11, [0005], [0036], [0037], [0045], [0046], [0048], , [0052], [0053], [0063], [0069], [0078] and [0080]-[0092]) it would have been obvious to one of ordinary skill in the art that the dynamics of the vehicle including determination in real time, a current inertial vector of the vehicle, and a current motion vector of the vehicle; wherein determination of the one or more operational guardrails is based at least in part on the current inertial vector of the vehicle, and the current motion vector of the vehicle in order to increase accuracy, safety and reliability.

Regarding claim 20, Anderson as modified by Zhu discloses wherein to automatically pilot the vehicle momentarily in view of the plurality of operational guardrails further includes to issue commands to a device control unit (DCU) of the vehicle to moderate operating characteristics of the vehicle to within the plurality of operational guardrails (see at least Anderson Figure 1, Figures 4-8, Figure 11, [0034]-[0038], [0041]-[0050], [0052], [0053], [0055]-[0058], [0062]-[0064], [0069]-[0072], [0076], [0078], [0080]-[0092], [0117], [0120], [0123] and [0124]). 

Regarding claim 21, claim 21 is commensurate in scope with claim 14. See above for rejection of claim 14.

Regarding claim 22, claim 22 is commensurate in scope with claim 15. See above for rejection of claim 15. 

Regarding claim 23, claim 23 is commensurate in scope with claim 16. See above for rejection of claim 16.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US20120083947A1) in view of Zhu (US20190071091A1) in further view of Inoue (US20170327110A1).
Regarding claim 8, Anderson as modified by Zhu discloses wherein to provide one or more audio or visual alerts about a current assessment of a driver assistance system, with respect to a current potential of the vehicle being manually operated into the emergency situation (see at least Anderson abstract, Figure 1, Figure 11, [0050], [0065], [0070], [0079], [0107], [0109] and [0113]).
Anderson as modified by Zhu fails to disclose to provide a visual indicator that visually depicts the current assessment of the current potentiality on a potential gradient of the vehicle being operated into the emergency situation.
Inoue teaches to provide a visual indicator that visually depicts the current assessment of the current potentiality on a potential gradient of the vehicle being operated into the emergency situation (see at least Figure 3a, Figure 3b and [0055]-[0057]).
. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661.  The examiner can normally be reached on Monday-Thursday 8:30a.m. - 6:30p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/S.M./           Examiner, Art Unit 3667  

/ANNE MARIE ANTONUCCI/           Primary Examiner, Art Unit 3667